        Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE DEMOCRATIC PARTY OF                          )
GEORGIA, INC., AND AFG GROUP                     )
INC,                                             )
                                                 )
      Plaintiffs,                                )
v.                                               )   Civil Action
                                                 )   File No. is 1:18-cv-5181-SCJ
ROBYN A. CRITTENDEN, in her official             )
capacity as Secretary of State of the State of   )
Georgia; STEPHEN DAY, JOHN                       )
MANGANO, ALICE O’LENICK, BEN                     )
SATTERFIELD, AND BEAUTY                          )
BALDWIN, in their official capacities as         )
members of the Gwinnett County Board of          )
Registration & Elections; and MICHAEL            )
COVENY, ANTHONY LEWIS, LEONA                     )
PERRY, SAMUEL TILLMAN, and                       )
BAOKY VU, in their official capacities as        )
members of the Dekalb County Board of            )
Registration & Elections,                        )
                                                 )
      Defendants,                                )
                                                 )
and                                              )
                                                 )
GEORGIA REPUBLICAN PARTY, INC.                   )
                                                 )
      Proposed Defendant-Intervenor.             )

INTERVENOR DEFENDANT GEORGIA REPUBLICAN PARTY’S BRIEF
   IN OPPOSITION TO PLAINTIFFS’ MOTION FOR TEMPORARY
                   RESTRAINING ORDER
        Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 2 of 22




      Intervenor Georgia Republican Party (“Republican Party”) submits this

Brief in Opposition to Plaintiffs’ Motion for Preliminary Injunction. With this

Brief, the Republican Party shows that Plaintiff (1) has failed to provide clear and

convincing evidence to warrant the extraordinary relief it seeks; and (2) maintains

adequate remedies that precludes the imposition of a federal injunction to stop the

ongoing state certification efforts.

                                   INTRODUCTION

      Plaintiffs’ lawsuit raises facial challenges to Georgia statutes governing

provisional and absentee ballots. (Compl. ¶¶ 102 (citing O.C.G.A. § 21-2-

386(a)(1)(C) (absentee ballots)); 119 (citing O.C.G.A. § 21-2-419 (provisional

ballots)).) Those statutes were first enacted, in some form or another, in 1924 and

2002. The statutory schemes were last amended in 2010 (provisional) and 2012

(absentee).

      Plaintiffs are familiar with the challenged portions of the Election Code. 1 In

fact, these statutes (and other aspects of Georgia election laws) campaign issues

since at least the runoff election this summer. For months they cited these



1
 Indeed, Plaintiffs issued an incorrect absentee ballot request form. John
Kauffman, Error on Ballot Form Sent by Abrams Campaign Sparks Questions and
Response (Aug. 13, 2018), available at https://www.wabe.org/error-on-ballot-
form-sent-by-abrams-campaign-sparks-questions-and-response/ (last accessed
Nov. 13, 2018).

                                         -2-
        Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 3 of 22




provisions and made false claims of “voter suppression” to anyone who would

listen. Their political strategy, however, failed when a majority of Georgians

elected Republicans again. After losing on Election Day, the Plaintiffs turned their

attention to the judicial branch. Even then, Plaintiffs waited until four days after

the election to raise any challenge – despite having a press conference announcing

the lawsuit days before. Given these undisputed facts, neither the Democratic

Party of Georgia (“Democrats”) nor the Abrams for Governor Group (“Abrams

Campaign”) (collectively, “Plaintiffs”) can show – by clear and convincing

evidence – the type of immediate and irreparable harm or public interest that is

served by an eleventh hour injunction to stop the certification process that has

already occurred in the majority of Georgia counties.

      Plaintiffs must know this. Perhaps that is why they are using this lawsuit as

a means to raise funds for a potential election challenge (that would at least be

more procedurally proper). Last night at 6:09pm and this morning at 9:40am, the

Abrams Campaign sent more fundraising emails – at least the fifth since the

election – asking for funds to help pay for this and other forms of litigation.2



2
  A true and accurate copy of Lauren Groh-Wargo’s 6:09pm email is attached as
“Exhibit 1.” A true and correct copy of Stacey Abrams’ 9:40am email is attached
as “Exhibit 2.” This Court can also take note of the Abrams’s Campaign’s
attempted purchase over $250,000 of media advertisements promoting their need
to raise money to fund litigation. See

                                          -3-
           Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 4 of 22




Lawsuits are not for fundraising, and this Court should deny Plaintiffs’ requested

relief.

          This is especially true given that Plaintiffs (or those affiliated with them) are

not without a remedy. State law allows them to challenge the election results.

Federal law allows them to maintain this lawsuit even if they lose the TRO. In

other words, losing the TRO is not fatal to Plaintiffs’ claims; it just means that they

are not entitled to stop the election process at the eleventh hour. For these reasons

and others, and this Court should deny Plaintiffs’ Motion for Temporary

Restraining Order (“Plaintiffs’ Motion” or “TRO”).

                                           FACTS

          Plaintiffs acknowledge that their last ditch effort to challenge the overall

election results would result in the wholesale rewriting of well-established Georgia

election law by judicial fiat. Standing alone, this warrants rejecting Plaintiffs’

requested relief. Worse yet, Plaintiffs seek this result without providing evidence

of a single voter as a plaintiff. Instead, the Democrats and Abrams Campaign

themselves allege that the method by which counties process absentee and

provisional ballots violates (1) the fundamental right to vote under the First and

Fourteenth Amendment of the U.S. Constitution; (2) the due process clause of the


https://www.wsbtv.com/news/politics/georgia-gop-calls-denied-ad-buy-from-
abrams-campaign-illegal/870005029

                                             -4-
        Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 5 of 22




Fourteenth Amendment; and (3) the equal protection clause of the Fourteenth

Amendment. Based on these allegations, Plaintiffs ask this Court to impose a

drastic remedy on the day that counties are to certify the election results as

required under Georgia law, specifically to:

      (1) Extend the certification deadline for counties until Wednesday November

          14, 2018, contrary to Georgia law requirements (which Plaintiffs do not

          challenge);

      (2) Require counties to accept absentee mail-in ballots that were improperly

          filled out and subject to voter fraud;

      (3) Require counties to accept evidence from voters that would “cure”

          provisional ballots cast in the General Election;

      (4) Order counties to treat ballots cast by out of county voters as simply out

          of precinct voters, in direct contravention of Georgia law;

      (5) Order counties to “restore” votes as this Court may deem necessary; and

      (6) Enjoin the Secretary of State from rejecting any elections returns certified

          and filed by counties responding to any order issued by this Court.

(See Pls. Emergency Mot. for Prelim. Inj. at Concl.)




                                          -5-
          Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 6 of 22




         In support of this drastic and wholly untimely relief, Plaintiffs submitted six

declarations in support of their claims. Four are from officials and staff members

of the Democrats and Abrams Campaign, and two are from prospective voters.

    I.   Democratic and Campaign Staffers

         Three of the staff member declarants –Groh-Wargo, DeHart, and

Mulholland – fail to allege a single wrongful act by Defendants (beyond their own

legal conclusions). Nevertheless, each assert that Defendants have somehow

harmed them by causing a political party and a campaign to expend money to

engage in a political campaign and win an election by assisting their voters and

staffing voter hotlines. Of course, these activities are the very purpose of

campaigns and political parties, and neither the Abrams Campaign nor the

Democrats can claim harm from just doing their jobs.

         Nevertheless, according to these declarants, if an injunction is not issued,

Plaintiffs claim they will be forced to further expend resources (that they continue

to solicit for) and that voters will be harmed by having their ballots

rejected. However, Plaintiffs have provided zero evidence of an actual voter

improperly having a ballot disregarded. 3




3
 The fourth staff member declarant, Rachel Knowles, repeats similar allegations
and further alleges that she witnessed the DeKalb County Board of Elections fail to

                                            -6-
        Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 7 of 22




II.   Potential Voters

         The first prospective voter declarant, Ms. Terakesha Graves, alleges that

she attempted to vote in DeKalb County despite being registered in Henry

County. Ms. Graves states that she has lived in DeKalb since 2016, but failed to

re-register after moving to DeKalb from Henry in 2016. She further alleges that

she was given a provisional ballot rather than being instructed to vote in Henry

County where she was registered. When she went to the DeKalb County Board of

Elections to provide information proving her residence, she was not given

confirmation that her vote would be counted.

         It is unclear from her own declaration whether Ms. Lona Tate, the second

prospective voter declarant, ever submitted a ballot. She alleges that she registered

to vote in DeKalb County on October 9, 2018 – less than one month before the

election – after relocating from Cobb County. When informed by an assistant poll

manager she was registered in Cobb County, she concluded she would be unable to

do so and attempted to fill out a provisional ballot instead. When she went to turn

the provisional ballot into the assistant manager, however, “she was nowhere to be

found.” On November 9, 2018, Ms. Tate alleges she went to the DeKalb County




offer confirmation that provisional voters’ ballots would be counted and attempted
to turn away those who had not been sent to the Board by a poll workers.

                                         -7-
        Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 8 of 22




Board of Elections at the direction of the Democratic Voter Hotline where she got

into an argument with a receptionist who eventually told her she was “good to go.”

       In sum, Plaintiffs have not alleged that any person who was properly

registered to vote was denied the ability to do so. They have not alleged that

anyone properly submitted absentee ballot was discarded. And, they have not

alleged that any provisional ballot was wrongly deemed improper.

III.   The Challenged Statutes

       Plaintiffs’ constitutional challenges to the absentee and provisional ballot

process and cry for emergency relief ring hollow. The absentee ballot provision

challenged by Plaintiffs – O.C.G.A. § 21-2-386 – has been a part of Georgia in

some form since 1924. It was last amended in 2012. The provisional ballot

statutory provision – O.C.G.A. § 21-2-419 – has been a part of Georgia law since

2002, and it was last amended when then-Representative Abrams served in the

General Assembly, in 2010.

       Plaintiffs have known about these processes, which have been in place for

well-over a decade, and somehow claim that enforcing these provisions “this year”

would be unconstitutional. (See Pls.’ Mot. at 10, 13, 16.) Moreover, as early as

the day after the Election, Plaintiffs began to issue numerous press releases and

statements indicating they intend to challenge the election process to “make sure



                                          -8-
        Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 9 of 22




that every ballot is counted.” See Stacey Abrams (@staceyabrams)

https://twitter.com/staceyabrams (Nov. 7, 2018). Despite these promises to initiate

litigation, Plaintiffs waited until the last minute – the Sunday before a federal

holiday and the deadline for counties to certify their election results – to file their

Complaint. They then waited until 4:00 pm the following day to request

emergency relief from this Court.

      While Plaintiffs’ lawsuit trots out the usual campaign rhetoric, it fails to

inform this Court of the significant burdens their relief will cause. County election

superintendents must certify the county's consolidated results no later than 5:00pm

on the Monday following the date of the election and then transmit those certified

returns to the Secretary of State. O.C.G.A. § 21-2-493(K). Given that Monday,

November 12, 2018 was Veterans Day, counties have until 5:00pm today,

November 13, 2018 to provide certification of their consolidated election results.

Now, 101 out of the 159 counties have certified their election results, and requiring

those counties to re-inspect the provisional ballots would further wreak havoc on

an extremely tight deadline considering the impending run-off elections for two

state-wide positions. In addition, the General Assembly puts a strict timeline of

fourteen days for the Secretary of State to certify election results and the Secretary

of State would need those county certifications prior to finalizing the statewide



                                           -9-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 10 of 22




certification. The Georgia General Assembly inserted this specific timeframe into

law for a number of important reasons.

      Of particular importance to the case at hand, timely certification by counties

is necessary to allow the Secretary of State sufficient time to prepare for and hold a

runoff election. See O.C.G.A. § 21-2-501(a)(4) (establishing deadline for any

runoff after a general election); O.C.G.A. § 21-2-384(a)(1) (requiring absentee

ballots for the runoff to be sent to voters “as soon as possible prior to any runoff.”).

There are two statewide runoff elections which must be held in 2018 - one for a

seat on the Public Service Commission and the other for Secretary of State.

Finally, the remedy Plaintiff seeks ultimately is of immaterial consequence. Even if

every outstanding provisional ballot was counted and was voted for the Democratic

candidate, the outcome of the election would not change.

                    ARGUMENT AND CITATION TO AUTHORITY

 I.   Plaintiffs’ Extraordinary Burden

      Preliminary injunctions and temporary restraining orders are ‘extraordinary

and drastic remed[ies].’” Dekalb County Sch. Dist. v. Ga. Bd. of Educ., 2013 U.S.

Dist. LEXIS 29535, *4 (N.D. Ga. Mar. 4, 2013) (citing Zardui-Quintana v.

Richard, 768 F.2d 1213, 1216 (11th Cir. 1985)).To obtain a temporary restraining

order, Plaintiffs must demonstrate – by clear and convincing evidence – that they



                                         -10-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 11 of 22




will have (1) a substantial likelihood of success on the merits of the underlying

case; (2) irreparable harm in the absence of an injunction, (3) the harm suffered by

the movant in the absence of an injunction would exceed the harm suffered by the

opposing party if the injunction issued; and (4) an injunction would not disserve

the public interest. See Brown Bark II, L.P. v. Dixie Mills, LLC, 1:08-CV-1303-

TWT, 2008 WL 11284843, at *1 (N.D. Ga. May 1, 2008) (citing Dunkin’ Donuts,

Inc. v. Kashi Enterprises, Inc., 106 F.Supp.2d 1325, 1326-27 (11th Cir. 2000);

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1313 (11th Cir. 1998)).

      The showing for a mandatory injunction like Plaintiffs seek is even more

robust.4 In these circumstances, Plaintiffs “must make a clear showing of

entitlement to the relief sought or demonstrate that extreme or serious damage

would result absent the relief.” Verizon Wireless Pers. Commc’n LP v. City of

Jacksonville, Fla., 670 F. Supp. 2d 1330, 1346 (M.D. Fla. 2009) (emphasis added).

“[M]andatory injunctions are rarely issued . . . except upon the clearest equitable

grounds.” United States v. Bd. of Educ. of Green Cty., Miss., 332 F.2d 40, 46 (5th



4
  As this Court is aware, a mandatory injunction seeks to compel action whereas a
traditional injunction seeks only to maintain the status quo. Exhibitors Poster
Exch. v. Nat’l Screen Serv. Corp., 441 F.2d 560, 561 (5th Cir. 1971); see also,
Dantzler, Inc. v. Hubert Moore Lumber Co., 2013 U.S. Dist. LEXIS 78664 (M.D.
Ga. June 5, 2013) (“Plaintiffs’ request must be considered by the Court with
greater scrutiny because the burden for a movant requesting a mandatory
injunction is higher.”).

                                        -11-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 12 of 22




Cir.1965); see Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976)

(“Mandatory preliminary relief, which goes well beyond simply maintaining the

status quo pendente lite, is particularly disfavored”).

      This is an incredibly high bar for Plaintiffs to meet, and they fall short.

First, Plaintiffs cannot show irreparable harm. Second, Plaintiffs have an adequate

remedy at state law. For this, and for the reasons set forth in the co-Defendants’

briefs, Plaintiffs’ Motion, therefore, should be denied.

II.   Plaintiffs Cannot Show Irreparable Harm.

   Plaintiffs cannot show irreparable harm by clear and convincing evidence for

two reasons. First, despite making Georgia’s absentee and provisional voting laws

an issue throughout their campaigns, Plaintiffs failed to raise their facial challenges

before the election or even immediately after the election. Second, they have not

alleged, much less shown, that the relief they seek will change the outcome of the

gubernatorial election or any other election in Georgia.

      A. Plaintiffs’ Delay Precludes the Issuance of a TRO.

      Plaintiffs have raised issues about Georgia election laws for months. They

did not challenge the Election Code before the primary, nor did they file their

facial challenges to the relevant statutes months or weeks before the general

election. Instead, they waited until well after the general election and the eve of



                                         -12-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 13 of 22




county certification to seek a wholesale rewriting of Georgia law. The Eleventh

Circuit has warned litigants against waiting until the last minute to challenge

election statutes, and Plaintiffs must be aware of this. See, e.g. Fla. State

Conference of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1164 (11th Cir. 2008)

(approving of injunction because, in part, the suit was filed well before the general

election occurred).

      Here, Plaintiffs’ strategic decision to wait until after over 100 counties have

certified their election results demonstrates that there is no imminent harm to

warrant the imposition of a federal injunction. “[C]ourts have frequently

considered delay in initiating an action where . . . preliminary injunctive relief has

been requested” and held that “delay is suggestive of a lack of irreparable harm.”

Calhoun v. Lillenas Publg., 298 F.3d 1228, 1235 (11th Cir. 2002). As the Eleventh

Circuit has observed, its “sister circuits and district courts within this Circuit and

elsewhere have found that a party’s failure to act with speed or urgency in moving

for a preliminary injunction necessarily undermines a finding of irreparable harm.”

Wreal, LLC v. Amazon.com, 840 F.3d 1244, 1248 (11th Cir. 2016) (affirming

district court’s finding of absence of irreparable harm where preliminary injunction

motion “relied exclusively on evidence that was available to [the plaintiff]” five

months prior to the time the motion was filed).



                                          -13-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 14 of 22




      “A delay in seeking a preliminary injunction of even only a few months –

though not necessarily fatal – militates against a finding of irreparable harm.” Id.

See also Regions Bank v. Kaplan, 2017 U.S. Dist. LEXIS 127803, *9 (M.D. Fla.

Aug. 11, 2017) (Plaintiffs’ five-month delay in filing action and seeking injunction

after learning about allegedly fraudulent transfers “belie[d] [the Plaintiffs’’ claim

of an imminent and irreparable injury”); U.S. Bank Nat’l Ass’n v. Turquoise

Props. Gulf, 2010 U.S. Dist. LEXIS 60882, 13-14 (S.D. Ala. June 18, 2010)

(moving party’s failure to act with reasonable diligence to protect its own interests

after being on notice of the challenged conduct undercuts the movant’s plea that it

will suffer irreparable injury unless the court issues a mandatory injunction);

Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2nd Cir. 1993) (holding that a

party’s delay in seeking an injunctive relief “severely undermines [its] argument

that absent a stay irreparable harm w[ill] result”).

      Here, Plaintiffs challenge laws that were passed in last amended almost a

decade ago. They knew how these laws operated when they commenced their

campaigns over a year ago. The watched their operation during the primary, and

they criticized them throughout the general election. To say the least, Plaintiffs

cannot be surprised by what the law says.




                                         -14-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 15 of 22




      Given this, Plaintiffs cannot provide a logical reason as to why the waited

until the evening before a federal holiday to file a complaint (and another full day

to request a temporary restraining order). Recognizing thi and that they lacke

evidence of any Georgian being denied the right to vote, they argue that every

voting rights case establishes irreparable injury. (See generally, Pls.’ Mot. at 17-

20.) Plaintiffs are wrong. The Eleventh Circuit has never gone so far as to hold

that “a violation of constitutional rights always constitutes irreparable harm,” even

in the election context. Siegel v. LePore, 234 F.3d 1163, 1177 (11th Cir. 2000)

(citations omitted). Siegel involved a challenge to the Florida recount in the 2000

presidential election. The plaintiff raised constitutional claims over the counting of

ballots. Id. Nevertheless, the Eleventh Circuit affirmed the denial of a preliminary

injunction because the plaintiffs’ alleged harms could be “adequately remedied

later.” Id. at 1177. As shown below, the same is true here, and Plaintiffs’

argument fails to overcome this binding precedent. Id. Put simply, Plaintiffs’

strategic decision to wait for months to legally challenge the statutes it attacked for

months speaks volumes and precludes them from showing imminent harm caused

by the operation of Georgia’s Election Code.




                                         -15-
           Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 16 of 22




       B. Plaintiffs Have Not Alleged Any Change in the Election Will Occur.

       Plaintiffs do not appear to contend that the extraordinary relief they seek will

or can change the outcome of the election. See Pls.’ Br. at 1-2. To the contrary,

they claim only that properly cast votes will not be counted and that deprivation,

standing alone, warrants immediate and extraordinary relief. Id.; see also Pls.’ Br.

at 17-20. As shown, a deprivation of a constitutional right may lead to a cause of

action, but it does not always provide the type of immediate and irreparable harm

that warrants the imposition of an injunction, even in an election case. LePore, 234

F.3d at 1177.

III.   Current Law Provides An Adequate Remedy.

       To the extent Plaintiffs assert the relief they seek will change the outcome of

an election, their claim to a TRO fails for another reason: Plaintiffs have adequate

remedies at law. 5 See Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1229



       5
         This is also true for the parts of the complaint that address provisional
ballots. A decision issued yesterday by this Court establishes a failsafe method of
checking provisional ballots at either the state or county level. See Common
Cause Ga. v. Kemp, Civil Action No. 1:18-cv-5102-AT (N.D. Ga. Sept. 12, 2018.
In that case, Judge Totenberg ordered that the Secretary of State delay certifying
the statewide results until Friday, November 16. In the interim, the Secretary must
either (1) instruct those counties where over 100 provisional ballots were cast to
take another look at those provisional ballots that were marked “PR” (not on the
election database); or (2) conduct an independent review of those ballots. Issuing
any other type of relief now would create contradictory orders and thoroughly
confuse the process.

                                         -16-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 17 of 22




(11th Cir. 2005) (precluding the imposition of a temporary restraining order where

there is another adequate remedy at law). This rule applies in challenges to state

elections: “federal courts should refrain from holding a state election law

unconstitutional when a reasonable alternative course of action exists.” Roe v.

State of Ala. By & Through Evans, 43 F.3d 574, 582 (11th Cir. 1995), certified

question answered sub nom. Roe v. Mobile Cty. Appointment Bd., 676 So. 2d

1206 (Ala. 1995).

      Here, Georgia law properly addresses Plaintiffs’ claims, each of which are

essentially challenges to the 2018 election process administered by the State of

Georgia. Chapter 5 of Title 21 spells out a very well-settled and longstanding

procedure for challenging elections in this State. See generally O.C.G.A. §§ 21-2-

520 through 21-2-529. Specifically, a candidate for Governor, and any other

candidate for federal or state office, may bring a contest under Georgia law if

“illegal votes have been received or legal votes [have been] rejected at the polls

sufficient to change or place in doubt the result.” O.C.G.A. § 21-2-522(3)

(emphasis added). In addition, an election challenge will lie if “any error in

counting the votes or declaring the result.” O.C.G.A § 21-2-522(4). These statutes

address the crux of Plaintiffs’ theory.


A copy of Judge Totenberg’s decision in Common Cause Georgia is attached as
“Exhibit 3.”

                                          -17-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 18 of 22




      The process for adjudicating the substance of Plaintiffs’ claims is also quick,

clear, and fair, and Georgia’s appellate and trial courts have routinely handled such

contests in a timely manner. Jurisdiction resides in the superior court and is

properly filed within five days of certification. O.C.G.A. § 21-2-524(a). There is a

time limit on setting a hearing (within twenty days) and the challenging party can

even demand a trial by jury to resolve the contest. O.C.G.A. § 21-2-525(a). There

is a direct right of appeal to the Supreme Court of Georgia, and that the court may

issue a stay or supersedeas immediately prior to the docketing of any notice of

appeal. O.C.G.A. § 21-2-528. And, if the Plaintiffs are unsatisfied with this

approach, they also have the remedy of quo warranto available to them. See, e.g.,

White v. Miller, 235 Ga. 192 (1975).

      Plaintiffs do not even make a faint reference to these laws despite

challenging numerous other aspects of the Election Code. It appears that Plaintiffs

may be intentionally avoiding the available and appropriate method of challenging

an election because they simply do not have a factual basis for doing so. See Walls

v. Garrett, 247 Ga. 640 (1981) (burden rests with challenging party whether

rejected votes would actually change or place in doubt the election result).

Whatever their reason may be, to the extent Plaintiffs believe this Court can issue




                                        -18-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 19 of 22




relief that can impact the outcome of the election, it is clear that they have

adequate remedies at law.

      This Court should not be forced to intervene in the administration of the

State of Georgia’s election processes until after such election contests procedures

are allowed to proceed. In addition, Plaintiffs’ facial challenges may continue

regardless of the status of the election.



                                     CONCLUSION

      The Republican Party has an interest in making sure that the rules of

elections are not changed in the last minutes of the fourth quarter. If Plaintiffs

wanted to challenge Georgia’s absentee ballot and provisional ballot mechanisms,

they have had plenty of time to do so. For whatever reason, they chose to

wait. The chose not to challenge the law before the primary. They waited

throughout the general election campaign. They even waited until the eve of

county certification before seeking a temporary restraining order. All the while,

Plaintiffs have used their legal theories as a means of raising funds for what may

be a more proper lawsuit: one brought under state law that challenges the election

pursuant to O.C.G.A. §§ 21-2-520 through 21-2-529.




                                            -19-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 20 of 22




      Plaintiffs can challenge the constitutionality of the Georgia Election Code

without a temporary restraining order. They can challenge the election itself

without federal intervention. They should be compelled to do so, and this Court

should deny the Motion.

      This 13th day of November, 2018.



                                      /s/ Josh Belinfante

                                      Josh Belinfante
                                      Georgia Bar No. 047399
                                      W. Ryan Teague
                                      Georgia Bar No. 701321
                                      Vincent R. Russo
                                      Georgia Bar No. 242628
                                      Kimberly Anderson
                                      Georgia Bar No. 602807
                                      Brian E. Lake
                                      Georgia Bar No. 575966
                                      Robbins Ross Alloy Belinfante Littlefield
                                      LLC
                                      500 14th Street, NW,
                                      Atlanta, Georgia 30318
                                      Telephone: (678) 701-9381
                                      Facsimile: (404) 856-3250




                                       -20-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 21 of 22




                         L.R. 7.1(D) CERTIFICATION

      I certify that this pleading has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this pleading

has been prepared using 14-pt Times New Roman Font.

                                /s/ Josh Belinfante
                                Josh Belinfante




                                        -21-
       Case 1:18-cv-05181-SCJ Document 16 Filed 11/13/18 Page 22 of 22




                         CERTIFICATE OF SERVICE

             I hereby certify that I have this day filed the within and foregoing

INTERVENOR DEFENDANT GEORGIA REPUBLICAN PARTY’S BRIEF

IN OPPOSITION TO PLAINTIFFS’ MOTION FOR TEMPORARY

RESTRAINING ORDER with the Clerk of Court using the CM/ECF system,

which automatically sent counsel of record e-mail notification of such filing.

      This 13th day of November, 2018.



                                       /s/ Josh Belinfante

                                       Josh Belinfante
